DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, Claims 1-8, in the reply filed on 08/22/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 9-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II-III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/22/2022.

Information Disclosure Statement
The information disclosure statement filed 02/23/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  Specifically, the non-patent literature publication by Pantawee Saksith et al. is not provided.

Specification
The disclosure is objected to because of the following informalities: 
Specification at [00029] discloses “00029]”, which appears to be a typographical error and should be deleted.
Specification at [00042] discloses “in step 5, the residual materials 4 are transferred to a cross-flow screen flaker, where they are comminuted into a ground material in step 8”.  However, there is no “step 5” in Fig. 1.  Examiner suggests amending the Specification to clarify the disclosure at [00042] and Fig. 1.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 lines 12-13 recites “which are mixed and then crushed according to the mass-related material group vector”.  The “mass-related material group vector” is indefinite because it is not defined in the disclosure and the meaning of the phrase is not clear.
Examiner is treating the “which are mixed and then crushed according to the mass-related material group vector”, as product-by-process limitation. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." (see MPEP § 2113.I).
Examiner suggests amending the claim to either i) clarify what the recitation meant, or ii) some other clarifying amendment so as to remove the ambiguity as set forth above.

Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  
Claim 1 lines 5-11 recites that the material group is selected from the material groups: PPK, plastics, inert, textiles, and wood.  However, Specification at [00041] and claim 4 discloses that the residual materials consists of… paper… plastics… inert material… textiles… wood.  Thus, claim 1 omits that the list PPK, plastics, inert, textiles, and wood are necessary materials in the filler.
Examiner is treating claim 1 as requiring either PPK, plastics, inert, textiles, or wood because the claim is part of the original disclosure.
Examiner suggests amending the claim to either i) include all PPK, plastics, inert, textiles, and wood, if that is what the Applicant intends, or ii) some other clarifying amendment so as to remove the ambiguity as set forth above.

Claim 4 line 2 and claim 5 line 2 recite “groups of substances”. There is insufficient antecedent basis for this limitation in the claim because claim 1 line 2 recites “a material group”.
Examiner is treating “groups of substances” as “material group”.
Examiner suggests amending the claim to either i) replace “groups of substances” with “material group” in claim 4, ii) replace “material group” with “groups of substances” in claim 1,  or iii) some other clarifying amendment so as to remove the ambiguity as set forth above.

Regarding claim 4 line 4, recite “paperboard”.  There is insufficient antecedent basis for this limitation in the claim because claim 1 line 7 recites PPK: paper, cardboard, cardboard packaging.
Examiner is treating paperboard as paper.
Examiner suggests amending the claim to either i) delete paperboard in claim 4, ii) incorporate paperboard in claim 1, or iii) some other clarifying amendment so as to remove the ambiguity as set forth above.

Regarding claim 4 lines 3-8, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Examiner is treating claim 4 as requiring PPK, plastics, inert materials, textiles and wood. 
Examiner suggests amending the claim to either i) delete the phrases after “such as”, ii) incorporate the phrases after “such as”, or iii) some other clarifying amendment so as to remove the ambiguity as set forth above.

	
Claim 4 lines 3-7 recites “20%”, “40%”, “20%”, “15%” and “5%” respectively.  The “%” is indefinite because it is not clear if the percent is by weight/mass or volume.
It appears that the “%” is by mass (see Specification at [00011]), thus Examiner is treating the “%” as by mass.
Examiner suggests amending the claim to either i) incorporate that the “%” is by mass, or ii) some other clarifying amendment so as to remove the ambiguity as set forth above.

Claim 6 line 3 recites “absolute dry mass”  and claim 7 line 2 recites the “mass ratio of aluminium sulphate… to calcium oxide”.  There is insufficient antecedent basis for these limitations in the claims because claim 1 do not recite absolute dry mass and mass ratio.
Examiner is treating claims 6 and 7 to be dependent on claim 1. 
Examiner suggests amending the claim to either i) include absolute dry mass and mass ratio in claim 1, or ii) some other clarifying amendment so as to remove the ambiguity as set forth above.
	

Claim 6 line 2 recites “nominally”, which is indefinite because it is not clear what nominally means.
Examiner is treating “nominally” as either anhydrous or hydrous aluminium sulphate, as it appears to be consistent with Specification at [00043] disclosing that the aluminium sulphate used is anhydrous… or has the water content typically found in commerce.
Examiner suggests amending the claim to either i) change to either anhydrous or hydrous aluminium sulphate, or ii) some other clarifying amendment so as to remove the ambiguity as set forth above.

Claim 8 lines 2-3 teaches “~30-40% by mass”.  The “~” is indefinite because it is not clear how much is “~ (or about)”.
Specification did not explicitly disclose how much “~ (or about)” is (see Specification at [00018] disclosing after mixing the materials, water is added with further mixing until an absolute target moisture of the total moisture of ~30-40 mass-% is reached).
Examiner is treating “~ (or about)” as about 30-40% by mass of moisture or water added to the material group.
Examiner suggests amending the claim to either i) clarify how much is “~ (or about)”, or ii) some other clarifying amendment so as to remove the ambiguity as set forth above.

Claims 2-3 are rejected due to their dependency on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 3, 5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ghalayini (US 2015/0259252 A1) (“Ghalayini” hereinafter).

Regarding claim 1, Ghalayini teaches a filler for the production of cement-bound mouldings (see Ghalayini at [0009] teaching a solid load-bearing article provided in a three-dimensional geometric shape, said article including at least some content of each of the following recyclable materials… said article further includes… Portland cement), wherein the recyclable materials is taken to meet the claimed filler, and the article is taken to meet the claimed cement-bound mouldings, 
comprising a material group mixture of comminuted and sorted residual materials (see Ghalayini at [0047]-[0049] teaching example 2, first component recyclable items… the recycled items where shredded).  The shredded recycled items are taken to meet the claimed a material group mixture of comminuted and sorted residual materials,
conditioned with chemical reagents/compounds in the presence of water (this recitation is being treated as product-by-process limitation, therefore it is not seen to differ structurally from the applied prior art of Ghalayini because "[e]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." (see MPEP § 2113.I).  In this case, the structure of the filler is based on the material group mixture, and the filler is conditioned or processed with chemical reagents/compounds and water.
However, in the interest of advancing prosecution, Ghalayini teaches conditioned with chemical reagents/compounds (see Ghalayini at [0049] teaching the shredded items were mixed with… calcium hydroxide).  The mixing of calcium hydroxide is taken to meet the claimed conditioned with chemical reagents/compounds,
in the presence of water (see Ghalayini at [0049] teaching the shredded items were mixed with… water), 

wherein the material group mixture is composed of comminuted and sorted residual materials selected from the material groups: PPK paper (see Ghalayini at [0047] teaching newspaper refuse),
which are mixed and then crushed according to the corresponding mass-related material group vector (this recitation being treated as product-by-process limitation.  Therefore, it is not seen to differ structurally from the applied prior art of Ghalayini because "[e]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." (see MPEP § 2113.I).  In this case, the mixing and crushing according to the corresponding mass-related material group vector is not seen to contribute to the filler (or product) structure).

Regarding claim 3, Ghalayini teaches the limitations as applied to claim 1 above, and Ghalayini further teaches wherein the chemical reagents are calcium hydroxide (see Ghalayini at [0049] teaching the shredded items were mixed with… calcium hydroxide).

Regarding claim 5, Ghalayini teaches the limitations as applied to claim 1 above, and Ghalayini further teaches wherein the material group used are at least partially provided as fibrous particles (see Ghalayini at [0057] teaching example 2, third component recyclable items… raffia bags were shredded… correspondingly thin fiber diameters), thus meeting the claimed wherein the material group used are at least partially provided as fibrous particles.

Regarding claim 8, Ghalayini teaches the limitations as applied to claim 1 above, and Ghalayini further teaches wherein the total mixture has a moisture content of ~30- 40% by mass (see Ghalayini at [0049] teaching first component recyclable items… 0.2 pounds of shredded items… 10 pounds of water, also see Ghalayini at [0053] teaching second component recyclable items (wood)… 5 pounds of these materials were collected, also see Ghalayini at [0056] teaching second component recyclable items (oil)… oil constituents… 2 pounds of the mixture, also see Ghalayini at [0057] teaching third component recyclable items… 1 pound of… raffia bags, also see Ghalayini at [0058] teaching further additives… 40 pounds of Portland Cement and 2 pounds of perlite, and see Ghalayini at [0059] teaching the… components, as well as the further additives were… mixed… 15 pounds of water were then added).
One of ordinary skill in the art would be able to determine that the total weight of example 2 mixture is 75.2 pounds (0.2 pounds first component + 7 pounds second component (5 pounds wood and 2 pounds oil) + 1 pound third component + 42 pounds additive (40 pounds cement and 2 pounds perlite) + 25 pounds water (10 pounds from first component and 15 pounds for mixing). 
One of ordinary skill in the art would also be able to determine that the total weight of water (taken to meet the claimed moisture content) is 33% ((25 ÷ 75.2) x 100), which is within the claimed wherein the total mixture has a moisture content of ~30- 40% by mass.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ghalayini, in view of Decros (FR 2700163 A1, with reference to the machine translation when referring to the text, and the original when referring to the chemical reaction) (“Decros” hereinafter).

Regarding claim 2, Ghalayini teaches the limitations as applied to claim 1 above, and as mentioned Ghalayini teaches newspaper as a first component recyclable items and calcium hydroxide (see Ghalayini at [0047] and [0049]).

Ghalayini does not explicitly teach wherein the chemical reagents are aluminium sulphate and calcium oxide.
Like Ghalayini, Decros teaches an article comprising recyclable materials (or filler) (see Decros at lines 28-32 teaching the object of the disclosure… to produce a building material… which can also be moulded… uses paper fiber preferably from paper waste… which is shredded and disintegrated).  
Decros also teaches lignocellulosic… into which the quantity of lime provided, Ca(OH)2 or CaO is introduced while maintaining stirring (see Decros at lines 36-38).  CaO is taken to meet the claimed calcium oxide.
Furthermore, Decros teaches according to invention 1, it is then provided to add to the product obtained at least one mono- or trivalent metal ion sulfate… in the case where the trivalent metal salt is aluminum sulfate (see Decros at lines 42-45).  Aluminum sulfate is taken to meet the claimed aluminium sulphate.
Moreover, Decros teaches resulting in a consistent and cohesive paste capable of being compacted, molded and dried so as to produce the construction element of desired shape and dimensions and having the physical characteristics indicated above (see Decros at lines 48-50) and Decros teaching to produce a building material of very high hardness, light, sound and heat insulation (see Decros at lines 28-29).
Additionally, it has been held that “the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination” (see MPEP § 2144.07).  In this case, one of ordinary skill in the art would appreciate that aluminum sulfate and calcium oxide (or calcium hydroxide) are used in paper waste so as to produce a molded building material.
As such, one of ordinary skill in the art would appreciate that Decros teaches the use of aluminum sulfate and calcium oxide (or calcium hydroxide) in paper waste so as to produce a consistent and cohesive paste capable of being compacted, molded and dried and further produce a building material of very high hardness, with light, sound and heat insulation, and seek those advantages by adding aluminum sulfate and calcium oxide (or calcium hydroxide) in the article comprising recyclable materials (or filler) as taught by Ghalayini.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to add aluminum sulfate and calcium oxide (or calcium hydroxide) in the paper waste as taught by Decros, in the article comprising recyclable materials (or filler) as taught by Ghalayini so as to produce a consistent and cohesive paste capable of being compacted, molded and dried and further produce a building material of very high hardness, with light, sound and heat insulation.  In addition, aluminum sulfate and calcium oxide (or calcium hydroxide) are known materials suitable for its use in paper waste so as to produce a molded building material.

Regarding claim 6, Ghalayini teaches the limitations as applied to claim 1 above, and please see claim 2 rejection above, as it is incorporated herein.
Ghalayini does not explicitly disclose wherein 5.5 to 6 % by mass of nominally anhydrous aluminium sulphate is used, based on the absolute dry mass of the comminuted mixture of groups of substances.  As mentioned in the 112(b) rejection above, nominally anhydrous aluminium sulphate is interpreted as either anhydrous or hydrous aluminium sulphate.
As mentioned in claim 2 rejection, Decros teaches according to invention 1, it is then provided to add to the product obtained at least one mono- or trivalent metal ion sulfate… in the case where the trivalent metal salt is aluminum sulfate (see Decros at lines 42-45).  Aluminum sulfate is taken to meet the claimed nominally anhydrous aluminium sulphate.  Additionally, it has been held that “the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination” (see MPEP § 2144.07).  In this case, one of ordinary skill in the art would appreciate that aluminum sulfate and calcium oxide (or calcium hydroxide) are used in paper waste so as to produce a molded building material.

Decros further teaches a chemical reaction shown below (see Decros at original document, page 3 lines 30-31).

    PNG
    media_image1.png
    174
    1131
    media_image1.png
    Greyscale

Decros teaches that this reaction is carried out in proportions of 6 to 1, given that the aluminium sulphate is trivalent, which makes it possible to obtain this calcium lignosulphoaluminate (see Decros at lines 65-66), and in the case where the trivalent metal salt is aluminum sulfate, the latter is added in the stoichiometric proportion of 6 to 1 in order to result in the formation of a calcium lignin sulfoaluminate, that is to say an insoluble alkaline-earth metal salt which, after filtration, makes it possible to result in a consistent and cohesive paste capable of being compacted, molded and dried (see Decros at lines 45-49).
As such, one of ordinary skill in the art would appreciate that addition of aluminium sulphate in stoichiometric proportion of 6 to 1 (the stoichiometric proportion is related to the concentration (e.g., mass%) of aluminum sulphate) in the paper waste is a result effective variable that could be optimized to provide the desired calcium lignin sulfoaluminate, an insoluble alkaline-earth metal salt which, after filtration, makes it possible to result in a consistent and cohesive paste capable of being compacted, molded and dried.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the concentration (e.g., mass%) of aluminum sulphate in the article comprising recyclable materials (or filler) as taught by Ghalayini so as to provide the desired calcium lignin sulfoaluminate, an insoluble alkaline-earth metal salt which, after filtration, makes it possible to result in a consistent and cohesive paste capable of being compacted, molded and dried.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ghalayini, in view of Draysmann et al. (EP 2374767 A2, with reference to the machine translation) (“Draysmann” hereinafter.

Regarding claim 4, Ghalayini teaches the limitations as applied to claim 1 above, and as mentioned, Ghalayini teaches the amount of the recyclable items (see Ghalayini at [0049] teaching first component recyclable items… 0.2 pounds of shredded items… 10 pounds of water, also see Ghalayini at [0053] teaching second component recyclable items (wood)… 5 pounds of these materials were collected, also see Ghalayini at [0056] teaching second component recyclable items (oil)… oil constituents… 2 pounds of the mixture, also see Ghalayini at [0057] teaching third component recyclable items… 1 pound of… raffia bags).
Ghalayini also teaches the three primary components… include different types of recyclable materials… one group… includes clothing fiber, paper and paperboard products… any amount of such materials may be combined together with water and calcium hydroxide to form a pulp mixture (see Ghalayini at [0014]), taken to meet the claimed PPK and textiles.  And, Ghalayini teaches the second component… includes wood constituents… as for the paper/paperboard component, may be supplied for this purpose or is reclaimed from previous use (see Ghalayini at [0015]), taken to meet the claimed wood.  Also, Ghalayini teaches the third primary component… is a polymer fiber constituent (see Ghalayini at [0019]), taken to meet the claimed plastics.  Additionally, Ghalayini teaches further components may be included within the formulation prior to mold introduction, particularly other materials that may be recovered from the environment and thus provide further recyclable characteristics to the overall disclosed articles (see Ghalayini at [0022]), taken to meet the claimed inert materials.
Furthermore, Ghalayini teaches that it is evident that the importance of recycling efforts, even with items that are not typically or traditionally associated with such processes and systems, to alleviate large amounts of landfill quantities, for the purpose of providing cost-effective materials of any sort, has yet to be provided (see Ghalayini at [0007]).  And, Ghalayini teaches that the disclosed products provide a very effective manner of reducing undesirable waste, particularly certain types that contribute to deleterious environmental impact, and incorporating the same into useful items that can last an indefinite period of time without releasing harmful chemicals and the like (see Ghalayini at [00067]).

Ghalayini does not explicitly teach wherein the groups of substances used are present in proportions of the relative dry matter of 20% PPK, 40% plastics, 20% inert materials, 15% textiles 3, and 5% wood.
Like Ghalayini, Draysmann teaches a building material comprising an alternative filler (see Draysmann at [0006]-[0007] teaching an alternative filler, a building material produced using the same… wherein the building material can be used analogously to concrete, plaster or generally cement-containing building materials… a filler comprising a material mixture, aluminium compounds, basic reacting components and optionally water… a material mixture is to be understood as… a material which is obtainable by mechanical and/or chemical processes and which is formed from the comminution of partially sorted waste fractions, and see Draysmann at [0019] teaching the filler can be produced from waste fractions… this enables reuse of waste materials).   
	Draysmann also teaches the composition of the material mixture can consist, with reference to the dry weight, of 5-100% inorganic substances, of up to 90% synthetically organic substances and optionally additionally of up to 8%... organic substances (see Draysmann at [0009]).  
	Draysmann further teaches that there is the advantage that the sand content, gravel content can be partly or wholly replaced in comparison with concrete… it is found to be particularly advantageous of the novel building material that the filler can be produced from waste fractions… this enables reuse of waste materials (see Draysmann at [0019]).
In summary, both Ghalayini and Draysmann teaches a building material comprising an alternative filler, which comprises recyclable materials that enables reusing waste materials because there is a need to recycle/reuse waste items that are not typically recycled/reuse to prevent large quantities of waste to be placed in landfill. 
Additionally, it has been held that "[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation", and “the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” (see MPEP § 2144.05.II.A).  In this case, both Ghalayini and Draysmann teaches the use of recyclable materials with different proportions as a filler for a building material so as to provide a very effective manner of reducing undesirable waste.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to determine where in a disclosed set of percentage ranges is the optimum combination of percentages as taught by Ghalayini and Draysmann because it is normal desire of scientists or artisans to improve upon what is already generally known; there is a reasonable expectation of success that the combination of recyclable materials would be suitable; and there is a need to recycle/reuse waste items that are not typically recycled/reuse to prevent large quantities of waste to be placed in landfill.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ghalayini, in view of Thiele et al. (DD 240 195 A1, with reference to the machine translation) (“Thiele” hereinafter).

Regarding claim 7, Ghalayini teaches the limitations as applied to claim 1 above, but Ghalayini does not explicitly teach wherein the mass ratio of aluminium sulphate (Al2(SO4)3) to calcium oxide (CaO) is 1:1.
As mentioned, Ghalayini teaches newspaper as a first component recyclable items and calcium hydroxide (see Ghalayini at [0047] and [0049]).
Like Ghalayini, Thiele teaches an article comprising recyclable materials (or filler) (see Thiele at Abstract teaching the disclosure regards a procedure to the manufacture of lignocellulosic panels… engagement of waste paper instead of asbestos).
Thiele also teaches an example wherein 50 g of aluminum sulfate and 50 g of calcium hydroxide were utilized (see Thiele at page 2, under example).  Calcium hydroxide is taken to meet the claimed calcium oxide because the calcium hydroxide is hydrated calcium oxide.
One of ordinary skill in the art would appreciate that the mass ratio of aluminium sulphate (Al2(SO4)3) to calcium oxide (CaO) is 1:1, when 50 g of aluminum sulfate and 50 g of calcium hydroxide is used, thus meeting the claimed limitations.
Additionally, it has been held that “the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination” (see MPEP § 2144.07).  In this case, one of ordinary skill in the art would appreciate that aluminum sulfate and calcium hydroxide (or calcium oxide) is utilized when using paper waste instead of asbestos.
As such, one of ordinary skill in the art would appreciate that Thiele teaches the use of the mass ratio of 1:1 aluminum sulfate and calcium hydroxide (or calcium oxide) when using paper waste in order to not to use asbestos, and seek those advantages by adding aluminum sulfate and calcium oxide (or calcium hydroxide) in the article comprising recyclable materials (or filler) as taught by Ghalayini.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to add a mass ratio of 1:1 aluminum sulfate and calcium hydroxide (or calcium oxide) when using paper waste, in the article comprising recyclable materials (or filler) as taught by Ghalayini, in order to not use asbestos. In addition, aluminum sulfate and calcium hydroxide (or calcium oxide) are known materials suitable for its use in paper waste.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Burgand et al. (FR 2718736 A1) teaching a paste… a composition containing it, as well as the use of this paste and of this composition as building material… a process… adding in a first step… Ca(OH)2 to a fibrous suspension originating from shredded paper or cardboard or other cellulosic waste such as sawdust, bark, straw, optionally vegetable fibres, or plastic waste… added… in a second step… adding calcium sulphate in proportion of 6 mol Ca(OH)2 per 1 mol aluminium sulphate (see Burgand at lines 13-23).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARITES A GUINO-O UZZLE/Examiner, Art Unit 1731                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735